EXHIBIT 10.10

 





CERTAIN CONFIDENTIAL PORTIONS OF THIS EXHIBIT WERE OMITTED AND REPLACED WITH
“[****]”. A COMPLETE VERSION OF THIS EXHIBIT HAS BEEN FILED SEPARATELY WITH THE
SECRETARY OF THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO AN APPLICATION
REQUESTING CONFIDENTIAL TREATMENT PURSUANT TO RULE 406 PROMULGATED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED

 





EXECUTION

CONSULTING AGREEMENT

THIS AGREEMENT (this “Agreement”) is made as of August 5, 2016, and is entered
into by and among Helix Hearing Care (California), Inc., a California
corporation (the “Company”), Innerscope Advertising Agency, Inc., a Nevada
corporation (the “Consultant”), Mark Moore, an individual (“Mark”), Kim Moore,
an individual (“Kim”) and Matthew Moore, an individual (“Matthew”) (Mark, Kim
and Matthew, collectively, the “Moores”). The Company, the Consultant and the
Moores are sometimes hereinafter referred to individually as a “Party” and
together as “Parties.”

WHEREAS, the Buyer is acquiring substantially all of the assets (the “Purchased
Assets”) of Moore Family Hearing Company, Inc. (the “MFHC”), as described more
fully in that certain agreement by and among the Company, MFHC and the Moores
dated as of August 5, 2016 (“Purchase Agreement”);

WHEREAS, all capitalized terms which are used but not defined in this Agreement,
shall be given the meaning ascribed to them in the Purchase Agreement;

WHEREAS, the Buyer is entering into a store expansion consulting agreement with
the Consultant and the Moores as of the date hereof (the “Store Expansion
Consulting Agreement”);

WHEREAS, Consultant will provide certain services to the Company as set forth on
Exhibit A hereto (the “Services”);

WHERAS, Consultant and the Moores acknowledge that in connection with the
consulting relationship with the Company, Consultant and the Moores will have
access to valuable Confidential Information (as defined in Section 5 below)
including, but not limited to, customer lists, methods of doing business,
business plans and trade secrets:

NOW THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the Parties hereto agree as follows:

1.  Consulting Relationship. The Company will retain Consultant, and Consultant
hereby agrees to work for the Company, upon the terms and conditions set forth
in this Agreement for the period beginning on the Effective Date (as defined
below) and, unless sooner terminated as provided in Section 4 hereof, ending on
January 31, 2019 (the “Consulting Period”).

2.  Consulting Services.

(a) General Service Commitments. During the Consulting Period, Consultant shall
provide consulting services as requested by the Company (collectively,
“Services”). The Parties agree that both Consultant and the Moores shall be
available to the Company on an exclusive basis, and that neither the Consultant
nor the Moores shall work as a consultant or otherwise within the Business (as
defined below) during the Consulting Period, except for the Company (the Parties
agree that any such work would be a conflict of interest). All Services provided
to the Company under this Agreement shall be performed by each of Mark, Matthew
and Kim personally, unless the Company gives written permission to the
Consultant for someone other than the Moores to perform the Services. The
Consultant and the Moores, in rendering Services, agree to comply with all sales
and marketing policies of the Company and its Affiliates, to the extent
applicable to the Services, as such policies may be amended from time to time.
The term “Business” as used in this Agreement, means the service of dispensing
and fitting hearing aids and operating hearing aid dispensing centers. Services
hereunder shall in no event include providing any medical advice to patients or
other end-users of hearing aids or other products of the Company.

 

(b) Supervision. The Moores possess unique skills and knowledge, and the Company
is retaining Consultant to obtain and receive these unique skills and knowledge
in the performance of Services. Accordingly, the Company shall not directly
supervise the Moores as they provide the Services; provided, however, that
Consultant’s and the Moores’ work for the Company shall conform to this Section
2.

 

(c) Reporting; Best Efforts. During the Consulting Period, Consultant, through
the Moores, will report to the President of the Company, or to such other
Company executives as may be designated by the Company. The Moores, while
rendering Services on behalf of Consultant, will devote their best efforts to
the business and affairs of the Company. The Moores, through the Consultant,
will render all Services to the best of their ability in a diligent, timely,
trustworthy, businesslike and efficient manner.

 

(d) Hours of Work. Other than scheduled appointments, meetings, telephone
conferences and other scheduled events, the Moores may determine their own hours
of work in performing Services, and the Moores may perform Services out of their
own home, rather than working out of the Company’s offices.

(e) Private Pay. To the extent possible, Consultant and the Moores shall limit
marketing efforts to patients who are not enrolled in a Medicaid managed care
plan or other federally funded healthcare program.

(f) Additional Services. The Company may reasonably expand or limit the Services
under this Agreement; provided, however, that any expansion of services shall be
consistent with the Services, as defined in this Agreement.

(g) No Sub-Contracting. Because the Moores’ expertise and knowledge is unique,
all Services shall be performed by the Moores alone, and Consultant may not
sub-contract any work under this Agreement.

3.  Compensation to Consultant.

(a) Consulting Fee. [****]:

(b) Set-Off. Notwithstanding anything to the contrary contained herein, the
Company shall be entitled to set off any amounts payable to Consultant or to the
Moores hereunder with any amounts due to the Company pursuant to Section 7.2 of
the Purchase Agreement, provided that the Company complies with the
indemnification procedures set forth in Article 7 of the Purchase Agreement.

(c) Taxes and Records. No taxes shall be withheld from the Consultant’s fees.
The Consultant and the Moores assume all responsibility for paying any taxes due
on fees received from the Company, to the extent any taxes may be due and owing,
and shall maintain appropriate records of payments. The Company shall issue 1099
forms to the Consultant and the Moores as required by law.

(d) No Company Group Insurance. The Consultant acknowledges that the Moores will
not be eligible for the Company’s group insurance benefits, such as health
insurance, and that they are responsible for making arrangements for their own
personal insurance coverage.

4. Termination.

(a) Notwithstanding Section 1 of this Agreement, the Company may terminate the
consulting relationship for Cause (as defined below). No advance notice of
termination need be provided by the Company in the event of a termination for
Cause, other than associated with applicable “cure” periods.

(b)  For purposes of this Agreement:

“Cause” will mean (i) the Moores’ commission of a felony or other crime
involving moral turpitude or any other act or omission involving
misappropriation, fraud or breach of fiduciary duty by the Moores or Consultant,
(ii) serious misconduct by either the Moores or Consultant with respect to the
Company or any of its Affiliates in the performance of Consultant’s and the
Moores’ duties hereunder, or (iii) any other material breach of this Agreement
by Consultant or the Moores which, if curable, is not cured within 10 days after
written notice thereof to Consultant or the Moores.

 

(c)  In the event of termination of this Agreement under this Section 4 during
any period beginning on the date hereof and ending on the second anniversary
hereof, any portion of the Consulting Fee that has not been paid shall continue
to be paid in accordance with the schedule set forth in Section 3(a) above. In
the event of termination of this Agreement under this Section 4 during any
period after the second anniversary hereof, any portion of the Consulting Fee
that has not been paid shall be accelerated and shall be paid to Consultant
within 30 days after the termination of this Agreement.

5.  Confidential Information. “Confidential Information” will be interpreted to
include all information of any sort that is (i) related to the Company or its
Affiliates’ current or potential business or is received from third parties
subject to a duty to maintain the confidentiality of such information, and (ii)
not generally or publicly known. The Consultant and the Moores agree that they
will use Confidential Information only as necessary and only in connection with
the performance of Services (the Company specifically agrees that, as a
permitted necessary use, the Consultant and the Moores may share Confidential
Information with their legal counselors, and tax advisors, as long as such
advisors agree to maintain the confidentiality of the information, and that the
Consultant and the Moores may also include Confidential Information in tax
filings). Consultant and the Moores both agree that they will not disclose to
any unauthorized Person or use for their own or any other purposes (except as
described in the immediately preceding sentence) any Confidential Information
without the prior written consent of the Company, unless and to the extent that
(a) the Confidential Information becomes generally known to and available for
use by the public, or becomes generally known to and available within the
Company’s industry, other than as a result of Consultant’s or the Moores’ acts
or omissions or (b) Consultant or the Moores are ordered by a court of competent
jurisdiction to disclose Confidential Information, provided that in such
circumstance Consultant or the Moores must (i) provide prompt written notice to
the Company of any relevant process or pleadings that could lead to such an
order and (ii) reasonably cooperate with the Company at the Company’s expense to
contest, object to or limit such a request and, in any case, when revealing such
Confidential Information pursuant to such court order.

6. Work Product; Intellectual Property. Consultant acknowledges and agrees that
all intellectual property, methods, analyses, service marks, writings,
audiovisual works, goodwill and tradenames, which relate to the Company or any
of its Affiliates’ actual or anticipated business which are conceived, developed
or made by Consultant or the Moores while performing Services during the
Consulting Period pursuant to this Agreement (collectively, the “Work Product”)
belong to the Company or such Affiliate. All Work Product created by Consultant
or the Moores during the Consulting Period, relating to the business of the
Company or its potential businesses, will be considered “work made for hire,”
and as such, the Company is the sole owner of all rights, title, and interests
therein. Consultant and the Moores will promptly disclose and deliver such Work
Product to the Company and, at the Company’s expense, perform all actions
reasonably requested by the Company (whether during or after the Consulting
Period) to establish, confirm, document, perfect, record, and protect such
ownership. Notwithstanding anything contained herein, nothing in this Section 6
is intended to confer upon the Company or its Affiliates any intellectual
property rights or other rights in inventions or other work product developed by
Consultant or the Moores prior to the date of this Agreement or outside of the
Services to be provided hereunder.

7.  Non-Compete: Non-Solicitation: Non-Disparagement.

(a) In further consideration of the compensation to be paid to Consultant and
the Moores hereunder, Consultant and the Moores acknowledge that in the course
of Services that they have, and will continue to, become familiar with the
Company’s and its Affiliates’ trade secrets, methods of doing business, business
plans and other valuable Confidential Information concerning the Company and its
Affiliates and their customers and suppliers and that Consultant’s and the
Moores’ services have been and will be of special, unique and extraordinary
value to the Company and its Affiliates. Consultant and the Moores agree that,
so long as Consultant is providing Services and continuing for 24 months
thereafter, Consultant and the Moores will not, directly or indirectly, anywhere
in the Applicable Area (whether on their own account, or as a consultant, agent,
partner, manager, joint venturer, owner, operator or officer of any other
Person, or in the case of the Moores, as an employee, or in any other manner):
(i) act in a capacity, or provide services, similar to those that Consultant or
the Moores acted in or provided for the Company, for any other business that is,
directly or indirectly, engaged in the Business; (ii) supervise, manage or
oversee others engaging, directly or indirectly, in the Business, or manage,
control, participate in, provide financing to, consult with, or render services
for, any other Person that, directly or indirectly, engages in the Business; or
(iii) directly or indirectly have any ownership interest (whether as proprietor,
partner, member, stockholder or otherwise) in any business (regardless of the
form in which conducted) which is, directly or indirectly, engaged in the
Business; provided, nothing herein will prohibit Consultant or the Moores from
being a passive owner of not more than 1% of the outstanding stock of any class
of a corporation which is publicly traded, and nothing herein will prohibit
Consultant or the Moores from passive investments in any privately held
corporation or other entity which does not engage in the Business. The term
“Applicable Area” means a 10 mile radius of any of (1) the existing clinics of
the Company, which are listed on Exhibit B hereof, (2)the clinics or retail
stores purchased by the Company pursuant to the Purchase Agreement and (3) the
clinics or retail stores opened by Consultant pursuant to the Store Expansion
Consulting Agreement.

(b) For 12 months after termination of the Consulting Period (the “Nonsolicit
Period”) Consultant and the Moores will not, directly or indirectly, in any
manner: (i) hire or engage, or recruit, solicit or otherwise attempt to employ
or retain or enter into any business relationship with, any current or former
employee of the Company, (ii) induce or attempt to induce any current or former
employee of the Company or any of its Affiliates, to leave the employ of the
Company or any such Affiliate, or in any way interfere with the relationship
between the Company or any of its Affiliates and any of their employees;
provided, however, that Consultant or the Moores may hire former employees and
consultants to the Company and Affiliates after such former personnel have
ceased to be employed or otherwise engaged by the Company or any of its
Affiliates for a period of at least 12 months, and further provided, that
nothing in this Section 7(b) is intended to prohibit the Consultant or the
Moores from making solicitations in media of general circulation that are not
targeted at employees of the Company or any of its Affiliates.

(c) Consultant and the Moores acknowledge and agree that the restrictions
contained in this Section 7 with respect to time, geographical area, and scope
of activity are reasonable and do not impose a greater restraint than is
necessary to protect the goodwill and other legitimate business interests of the
Company and its Affiliates and that Consultant and the Moores have had the
opportunity to review the provisions of this Agreement with legal counsel. In
particular, the Consultant and the Moores agree and acknowledge that the Company
is now or will be engaging in the Business and actively marketing its services
and products within the Business throughout the Applicable Area, that the
Company and its Affiliates expend significant time and effort developing and
protecting the confidentiality of their methods of doing business, technology,
customer lists, long term customer relationships and trade secrets and such
methods, technology, customer lists, customer relationships and trade secrets
have significant value. The existence of any claim or cause of action by
Consultant or the Moores against the Company or any of its Affiliates, whether
predicated on this Agreement or otherwise, will not constitute a defense to the
enforcement by the Company of the provisions of Sections 5, 6 or this Section 7,
which Sections will be enforceable notwithstanding the existence of any breach
by the Company. Notwithstanding the foregoing, Consultant or the Moores will not
be prohibited from pursuing such claims or causes of action against the Company.

(d) In the event of the breach or a threatened breach by Consultant or the
Moores of any of the provisions of Sections 5, 6 or this Section 7, the Company
and any of its Affiliates, in addition and supplementary to any other rights and
remedies existing in their favor, may seek specific performance and/or
injunctive or other equitable relief from a court of competent jurisdiction in
order to enforce or prevent any violations of the provisions hereof.

(e) If either Party (i) brings any action or proceeding to enforce any provision
of this Agreement or to obtain damages as a result of a breach of this Agreement
or to enjoin any breach of this Agreement and (ii) prevails in such action or
proceeding, then the non-prevailing Party will, in addition to any other rights
and remedies available to such Party, reimburse the prevailing Party for any and
all reasonable costs and expenses (including attorneys’ fees) incurred by the
prevailing Party in connection with such action or proceeding.

(f) The Parties recognize that their reputations are valuable assets. The Moores
and the Consultant agree not to disparage the Company. The Company agrees not to
disparage the Moores or the Consultant. These obligations apply to oral
statements as well as to written statements.

8. Independent Contractor Relationship. The Company, the Consultant and the
Moores agree that all Services will be rendered by the Consultant and the Moores
in the capacity of an independent contractor of the Company. Under such
circumstances, the Moores will not be covered under any Company employee benefit
plans, and shall not be eligible for the Company’s workers compensation
benefits. This Agreement shall not be interpreted or construed as creating or
evidencing an employment, association, joint venture, partnership or franchise
relationship among the parties or as imposing any employment, partnership, or
franchiser obligation or liability on either Party.

9. Consultant’s Lack of Authority. Neither the Consultant nor the Moores has any
authority to bind the Company to contracts, or to act as an agent of the Company
in any way, except as expressly delegated by the Company. The Consultant and the
Moores shall not use the Company’s trademarks, or branding, at any time, except
as permitted by the Company in writing.

10. Company’s Indemnity Commitment to Consultant and the Moores. The Company
shall indemnify, defend, and hold harmless the Consultant and the Moores, to the
fullest extent permitted by applicable law, from and against any damages or
liabilities, including reasonable attorney’s fees, that the Consultant or the
Moores may sustain by reason of the Company’s acts or omissions in connection
with the consulting relationship or Services under this Agreement. Provided,
however, that the Consultant and the Moores shall not be indemnified for damages
or liabilities to the extent that the Consultant or the Moores receive the
proceeds of insurance covering the same, or are otherwise reimbursed through
some other source, nor will the Consultant or the Moores be indemnified for
damages or liabilities caused by the Consultant’s or the Moores’ own acts or
omissions. Separate counsel, reasonably acceptable to Consultant, shall be
provided where joint representation would or might create a conflict of
interest. The Consultant and the Moores agree to cooperate with the Company’s
counsel in any legal proceeding, or in connection with any claim, where this
obligation is or may be applicable.

11. Consultant’s and the Moores’ Indemnitv Commitment to Company. The Consultant
and the Moores indemnify, defend, and hold harmless the Company, to the fullest
extent permitted by applicable law, from and against any damages or liabilities,
including reasonable attorney’s fees, that the Company may sustain because of
the Consultant’s or the Moores’ acts or omissions in connection with the
consulting relationship or Services under this Agreement, including but not
limited to any damages that the Company may sustain related to MFHC’s minority
shareholder, GN Resound or its Affiliates. Provided, however, that the Company
shall not be indemnified for damages or liabilities to the extent that the
Company receives the proceeds of insurance covering the same, or is otherwise
reimbursed through some other source, nor will the Company be indemnified for
damages or liabilities caused by the Company’s own acts or omissions. Separate
counsel, reasonably acceptable to the Company, shall be provided where joint
representation would or might create a conflict of interest. The Company agrees
to cooperate with the Consultant’s or the Moores’ counsel in any legal
proceeding, or in connection with any claim, where this obligation is or may be
applicable.

12.  Consultant’s and the Moores’ Representations. Consultant and the Moores
hereby represent and warrant to the Company that (i) they have entered into this
Agreement of their own free will for no consideration other than as referred to
herein, (ii) the execution, delivery and performance of this Agreement by
Consultant and the Moores does not and will not conflict with, breach, violate
or cause a default under any contract, agreement, instrument, order, judgment or
decree to which Consultant or the Moores is a party or by which Consultant or
the Moores is bound, (iii) Consultant and the Moores are not parties to or bound
by any employment, non-competition, confidentiality or other similar agreement
with any other Person and (iv) upon the execution and delivery of this Agreement
by the Company, this Agreement will be the valid and binding obligation of
Consultant and the Moores, enforceable in accordance with its terms.

13.  Notices. Any notice provided for in this Agreement will be in writing and
will be either personally delivered, sent by reputable overnight courier
service, sent by facsimile (with hard copy to follow by regular mail) or mailed
by first class mail, return receipt requested, to the recipient at the address
below indicated:

If to Consultant or the Moores:

InnerScope Advertising Agency, Inc.

2281 Lava Ridge Ct., Suite 130

Roseville, CA 95661

Attn: Matthew Moore, President

Fax: 916 218 4101

Email: matthewmoore@hearingmed.com

 

with a copy to:

InnerScope Advertising Agency, Inc.

2281 Lava Ridge Ct., Suite 130

Roseville, CA 95661

Attn: Mark Moore, Chairman

Fax: 916 218 4101

Email: markmoore@hearingmed.com

 

If to the Company:

Helix Hearing Care (California), Inc.

1101 Brickell Ave., Suite N401, Miami, Florida 33131

Attn: President

 

 

with a copy to:

Helix Hearing Care (California), Inc.

1101 Brickell Ave., Suite N401, Miami, Florida 33131

Attn: Maria C. Mayer, Esq.

Vice President of Legal

Email: mmye@widex.com

 

or such other address or to the attention of such other person as the recipient
Party will have specified by prior written notice to the sending Party. Any
notice under this Agreement will be deemed to have been given when so delivered,
sent or mailed.

 

14. Complete Agreement. This Agreement embodies the complete agreement and
understanding among the Parties and supersedes and preempts any prior
understandings, agreements or representations by or among the Parties, written
or oral, which may have related to the subject matter hereof in any way.

15. Counterparts. This Agreement may be executed in separate counterparts
(including by facsimile signature pages), each of which is deemed to be an
original and all of which taken together constitute one and the same agreement.

16. Successors and Assigns. This Agreement is intended to bind and inure to the
benefit of and be enforceable by Consultant, the Moores, the Company and their
respective heirs, successors and assigns. Consultant and the Moores may not
assign their rights or delegate their duties or obligations hereunder without
the prior written consent of the Company. The Company may assign its rights and
obligations hereunder (including without limitation its rights under Section 7)
without the consent of, or notice to, the Consultant, to any of the Affiliates
or to any Person that acquires the Company or any portion of its business or its
assets, in which case all references to the Company will refer to such assignee.

17. Choice of Law; Exclusive Venue. THIS AGREEMENT, AND ALL ISSUES AND QUESTIONS
CONCERNING THE CONSTRUCTION, VALIDITY, ENFORCEMENT AND INTERPRETATION OF THIS
AGREEMENT, WILL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING EFFECT TO ANY CHOICE OF LAW OR
CONFLICT OF LAW RULES OR PROVISIONS. THE PARTIES AGREE THAT ALL DISPUTES, LEGAL
ACTIONS, SUITS AND PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT MUST
BE BROUGHT EXCLUSIVELY IN A FLORIDA STATE COURT IN MIAMI-DADE COUNTY, FLORIDA
(COLLECTIVELY THE “DESIGNATED COURTS”). EACH PARTY HEREBY CONSENTS AND SUBMITS
TO THE EXCLUSIVE JURISDICTION OF THE DESIGNATED COURTS AND THEIR APPELLATE
COURTS. NO LEGAL ACTION, SUIT OR PROCEEDING WITH RESPECT TO THIS AGREEMENT MAY
BE BROUGHT IN ANY OTHER FORUM.

18. Mutual Waiver of Jury Trial. THE COMPANY AND CONSULTANT AND THE MOORES EACH
WAIVE THEIR RESPECTIVE RIGHT TO A TRIAL BY JURY OF CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING OUT OF OR RELATED TO THIS AGREEMENT IN ANY ACTION,
PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY ANY OF THE PARTIES AGAINST
ANY OTHER PARTY OR ANY AFFILIATE OF ANY OTHER SUCH PARTY, WHETHER WITH RESPECT
TO CONTRACT CLAIMS, TORT CLAIMS OR OTHERWISE. THE COMPANY AND THE CONSULTANT AND
THE MOORES EACH AGREE THAT ANY SUCH CLAIM OR CAUSE OF ACTION WILL BE TRIED BY A
COURT TRIAL WITHOUT A JURY.

 

19. Effective Date. This Agreement will become effective on the date of its
execution and the closing of the transactions contemplated by the Purchase
Agreement (the “Effective Date”). If for any reason the closing of the
transactions contemplated by the Purchase Agreement does not occur, then this
Agreement will not be effective and will be of no force or effect.

 

20. Amendment and Waiver. The provisions of this Agreement may be amended or
waived only with the prior written consent of the Company, on the one hand, and
the Consultant or the Moores, on the other hand, and no course of conduct or
course of dealing or failure or delay by any Party hereto in enforcing or
exercising any of the provisions of this Agreement will affect the validity,
binding effect or enforceability of this Agreement or be deemed to be an implied
waiver of any provision of this Agreement.

 

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Consulting Agreement
as of the date first written above.



CONSULTANT:   INNERSCOPE ADVERTISING AGENCY, INC., a Nevada corporation  
By:  /s/ Matthew Moore    Matthew Moore, President   THE MOORES:     /s/ Mark
Moore Mark Moore, an individual   /s/ Kim Moore Kim Moore, an individual   /s/
Matthew Moore Matthew Moore, an individual     COMPANY:    HELIX HEARING CARE
(CALIFORNIA), INC., a California corporation   By: /s/ Maria C. Mayer   Maria C.
Mayer, Vice President



 

 

 

 

Exhibit A

 

 

Services to be provided by Consultant:

•Unlimited Licensing of Intela-Hear brand name and other affiliated brand names
within the 20 stores and any new expansion stores with Moores

•Access and exclusive access to the Aware aural rehab program, within 10 miles
of current 20 stores

▪Additional cost is for the actual per license cost per patient and retail
packaging, if desired.

▪Each Aware Code: $18.50

▪Each Aware retail package: $30 (includes Aware Brand CD POS package)

•Consultant will give exclusive territory of all services within 10 miles of all
current 20 locations

•40 hours per month of consulting with Lifestyle Hearing and any affiliates

•Topics can range from:

▪California Hearing Aid Dispensing Laws

▪Marketing and Advertising Consulting (does not include production of such
marketing and advertising)

▪Management Consulting

▪Dispensing Consulting

▪Expansion Store Consulting

▪In-office Efficiency Consulting

▪SOP Consulting

▪Manpower and Recruiting Analysis

▪Protocols for Growth Potential

▪Maximizing Office Traffic Revenue Analysis



 

 

 

 

Exhibit B

 

 

A-1 Hearing Centers, 7730 AA Herschel Ave., La Jolla, CA

A-1 Hearing Centers, 2934 Lincoln Ave., San Diego, CA

A-1 Hearing Centers, 1132 San Marino Dr., San Marcos, CA

Audiologic Associates of Santa Barbara, 215 West Pueblo St, Santa Barbara, CA

Audiologic Associates of Santa Barbara, 2027 Village Lane, Solvang, CA

Greenley Oaks, 795 Morning Star Drive, Sonora, CA

Hearing Resource Center, 100 S. Ellsworth Ave., San Mateo, CA

True Sound, 1539 Shoat Blvd., San Francisco, CA